Citation Nr: 1447422	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  03-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the esophagus, to include residuals of a hiatal hernia.  

2.  Entitlement to service connection for ulcerative colitis, to include as secondary to a disorder of the esophagus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



		INTRODUCTION

The Veteran had active service from January 1965 to January 1969.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claims file was transferred to the VA RO in Winston-Salem, North Carolina.  

In February 2012, the Board denied the Veteran's claims of entitlement to service connection for a hiatal hernia, atrial fibrillation, and ulcerative colitis.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's denial of service connection for a hiatal hernia and ulcerative colitis and remanded those issues to the Board for further development consistent with the Joint Motion.  

In July and October 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Veteran's Virtual VA e-folder and finds that it does not include any additional relevant evidence.

In October 2013, the Board referred to the AOJ a request to reopen a claim for service connection for residuals of an inguinal hernia repair.  The record does not reflect that this matter has yet been addressed.  A request to reopen a claim for service connection for residuals of an inguinal hernia repair has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, it is, again referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  A disorder of the esophagus, to include residuals of hiatal hernia, was not incurred in or aggravated by active service.  

2.  Ulcerative colitis was not incurred in or aggravated by active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a disorder of the esophagus, to include residuals of hiatal hernia, are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria for the establishment of service connection for ulcerative colitis are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

After the claim was received, the AOJ advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims for service connection.  Although some of these letters were not issued prior to the decision on appeal, the Veteran's claims were readjudicated in May 2009, March 2010, October 2011, August 2013, and April 2014 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran has asserted that his ulcerative colitis is secondary to his disorder of the esophagus.  He has not been provided a VCAA letter specifically advising him of the information and evidence necessary to substantiate a claim for secondary service connection.  Nevertheless, as will be discussed below, the claim for service connection for a disorder of the esophagus is being denied.  Therefore, as a matter of law, the Veteran's claim for service connection for ulcerative colitis as secondary to a disorder of the esophagus must be denied and any additional notice regarding secondary service connection could not lead to this benefit sought.  Therefore, remand to provide additional notice is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The e-folder contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The case was remanded in April 2005 so that the AOJ could attempt to obtain the Veteran's treatment records from Whiting NAS and Pensacola NAS hospitals in 1968, from Lutheran Hospital in 1969, and to afford the Veteran a VA examination.   In July 2005, the National Personnel Records Center (NPRC) responded that searches of the 1968 clinical records for Whiting and Pensacola indicated no listings for the Veteran.  In August 2009, the case was remanded so that the AOJ could again attempt to obtain records from Lutheran Hospital and to afford the Veteran a new VA examination.  In July 2010, the case was remanded so that the AOJ could make a third attempt at obtaining records from Lutheran Hospital and to afford the Veteran a new VA examination.  In December 2010, the AOJ received a negative response from Lutheran Hospital, indicating that the requested records were too old and the hospital no longer had them.  In July 2013, the case was remanded to afford the Veteran a new VA examination regarding his claimed hiatal hernia.  In October 2013, it was remanded to obtain outstanding VA treatment records (as referenced during private treatment in September 2005) and any emergency room treatment records for a gastrointestinal disorder (as referenced during the November 2010 VA examination) and to obtain a supplemental medical opinion regarding the claimed hiatal hernia.  

A September 2005 private treatment record indicates that the Veteran was recently seen at the VA Medical Center (VAMC) by his cardiologist and urologist as well as his general medical doctor and had full laboratory testing and other studies done.  Subsequent to the October 2013 remand, VA treatment records from the Asheville VAMC, dated from April 2011 to February 2014 were associated with the e-folder.  These records do not include records as referenced in September 2005; however, in correspondence dated in February 2014, the Appeals Management Center (AMC) asked the Veteran to provide the names and addresses of any and all health care providers who had provided treatment for his claimed disorder of the esophagus and ulcerative colitis, which were not currently of record.  The AMC indicated that it had been instructed to specifically request for any outstanding VA treatment records (as referenced during private treatment in September 2005), and any emergency room treatment records for a gastrointestinal disorder (as referenced during the November 2010 VA examination).  The AMC advised the Veteran that it had obtained his treatment records from the Asheville VAMC.  The Veteran did not respond to the February 2014 correspondence.  

VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that there are any outstanding records, and the AMC obtained all available records from the Asheville VAMC.  The Veteran has not identified any other VA facility where he may have received treatment, as referenced during private treatment in September 2005.  While VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records and, if requested by VA, must provide enough information to identify and locate the existing records.  See 38 C.F.R. § 3.159(c)(2).  As the Veteran did not identify the VA facility where he reportedly received treatment as referenced in September 2005, no further action to attempt to obtain these records is warranted.  As the Veteran did not identify or provide a release regarding emergency room treatment for a gastrointestinal disorder as referenced during the November 2010 VA examination, no further action in regard to attempting to obtain these records is warranted.  

The Veteran underwent VA examination to evaluate his claimed gastrointestinal disorders in December 2001.  The diagnoses included colitis, esophagitis, condition of operation for hiatal hernia, and GERD; however, no etiological opinion was provided.  The diagnoses on VA examination in October 2007 were ulcerative colitis, GERD, isolated patch of Barrett's esophagus, and small sliding hernia; however, again, no etiological opinion regarding these diagnoses was provided.  In April 2009, the October 2007 VA examiner stated that she could not resolve the issue of whether there was any connection between the Veteran's dietary restrictions in service and his current gastrointestinal problems, including hiatal hernia and ulcerative colitis, without resort to mere speculation.  In August 2009, the Board determined that the April 2009 opinion was inadequate, and remanded for a new VA examination.  

The Veteran was afforded another VA examination in November 2010.  The examiner indicated that specific evidence was lacking to provide other than a speculative opinion regarding a nexus between the Veteran's claimed gastrointestinal disorder and service, and went on to state that there was no evidence that the Veteran had colitis in service and there was no evidence linking his treatment with a special diet in service with his subsequent diagnosis of colitis.  The Court has held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as well-supported by the facts and data of the case.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  As will be elaborated on below, because the November 2010 opinion with regard to the claimed ulcerative colitis was supported by an explanation, this opinion is adequate.  See Barr, 21 Vet. App. at 311.  

In the December 2012 Joint Motion, the parties found that a November 2010 VA examination with respect to the claim for service connection for a hiatal hernia was inadequate because it was not based upon the facts as found by the Board, as the Board had determined that the Veteran did have a hiatal hernia.  The parties found that remand was required to ensure that the Veteran was afforded an adequate examination and medical opinion.  In July 2013, the Board remanded the case to afford the Veteran an additional VA examination to determine the etiology of his hiatal hernia.  

In July 2013, a VA examiner provided an opinion based on review of the claims file, as opposed to examination of the Veteran, however, her opinion was based on a finding that the service treatment records were silent regarding a hiatal hernia or any specific cause for a need for dietary restrictions, e.g., the Veteran could have needed dietary restrictions due to food allergies or intolerance such as lactose intolerance.  In October 2013, the Board determined that a supplemental opinion was required, because the July 2013 VA examiner's opinion did not take into consideration the April 2009 VA examiner's statement that the in-service diet described by the Veteran sounded like the "sippy diet" used to treat ulcer disease.  In March 2014, the July 2013 VA examiner provided a supplemental opinion which included an etiological opinion regarding the claimed disorder of the esophagus, was supported by a rationale, and was responsive to the Board's remand directives.  Thus, the March 2014 opinion is adequate.  See Barr, 21 Vet. App. at 311.  

In the Joint Motion, the parties indicated that remand was required to ensure that the Veteran was afforded an adequate examination and medical opinion, and the Board instructed in the July 2013 remand that the Veteran be scheduled for a VA examination to ascertain the etiology of his claimed residuals of hiatal hernia.  In July 2013 and March 2014, the VA examiner indicated by marked box that she had performed review of available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process because the existing medical evidence provided sufficient information on which to prepare the Disability Benefits Questionnaire (DBQ) and such an examination would likely provide no additional relevant evidence.  

While the July 2013 opinion was found inadequate, the March 2014 opinion, provided by the same examiner, which adequately addresses the questions posed in the July and October 2013 remands, substantially complies with the Joint Motion and the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this regard, the parties found the November 2010 VA examination regarding the claimed hiatal hernia to be inadequate because it was not based upon the facts as found by the Board, as the examiner determined that the Veteran did not have a hernia.  The opinion provided in March 2014, however, considered the Veteran's diagnosed hiatal hernia, as well as his other documented esophageal disorders.  Accordingly, as the opinion was based on review of the evidence of record and addresses the question of whether there is a nexus between the Veteran's claimed disorder of the esophagus and service, the matter on which this issue turns, remand to afford the Veteran a new VA examination is not warranted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

A January 2004 private treatment record indicates that the Veteran went to the VAMC for laboratory testing, and recently had some done.  Such VA treatment records are not associated with the e-folder; however, as discussed above, the AMC obtained records from the Asheville VAMC, and the Veteran has not specifically identified any other VA facility where he has received pertinent treatment.  Moreover, the results of laboratory testing would not include a nexus between the Veteran's disorder of the esophagus or ulcerative colitis and service, the matter on which this case turns.  Remand for these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

VA treatment records dated from April 2011 to February 2014 include references to private treatment records which are not presently associated with the e-folder.  In this regard, during treatment in May 2011, the Veteran indicated that he had had bouts of diarrhea; was seen in the local emergency department; and was scheduled for a colonoscopy.  A December 2011 record reports that the Veteran had a colonoscopy done in "Sylva" in December 2010 and had an esophagogastroduodenoscopy (EGD).  Another record from this date reports that the Veteran's primary care physician outside VA was Dr. Ingle and the Veteran had had a colonoscopy done with "Savell."  A September 2013 record lists Dr. L. as the Veteran's local physician outside of VA.  The most recent private treatment records associated with the e-folder are dated in 2008, and include records from Dr. Engel, perhaps the same physician referred to in the December 2011 treatment record.  While the above VA treatment records reference more recent private treatment, the February 2014 letter from the AMC indicated that, on his application, the Veteran had indicated that he received treatment from non-VA providers.  The AMC specifically asked the Veteran to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that it could obtain treatment information.  The Veteran did not subsequently return any releases to allow VA to obtain additional treatment records.  Accordingly, further action with regard to obtaining additional private treatment records is not warranted.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Although the Veteran has been diagnosed with the disorders for which he seeks service connection, there is no probative evidence linking the disorders to any incident of service and the claims will be denied.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claims for service connection for a disorder of the esophagus and ulcerative colitis and the appeal will be denied.  

The diagnoses on VA examination in October 2007 were ulcerative colitis, GERD, isolated patch of Barrett's esophagus, and small sliding hernia.  Thus, the first element of each service connection claim is satisfied.  

The Veteran has submitted an October 1968 record requesting that he be permitted to draw special rations for "medical purposes" because he was in need of "special dietary restrictions" that were not specified.  An October 1968 memorandum from the Navy reflects that his request was approved.  Affording the Veteran the benefit of the doubt, this record satisfies the second element of each service connection claim, because it indicates treatment for an unspecified digestive problem during service.  

However, the third element of each service connection claim, a nexus between the current disability and service, has not been satisfied.  

In a statement received in April 2010, the Veteran reported that he had suffered with ulcers since service and stated that, because of the extent of these ulcers, he suffered from ulcerative colitis.  He indicated that he had suffered from this condition for all of his adult life.  During a December 2001 VA examination, the Veteran reported that in 1965, in service, peptic ulcer disease and hiatal hernia were diagnosed, and he was operated on for the hiatal hernia.  He stated that he continued to have heartburn and pain in the epigastric area.  During a November 2010 VA examination, he reported that he had epigastric pain since service.  The Veteran is competent to report a continuity of symptomatology of a disorder of the esophagus and ulcerative colitis since service; however, the Board finds such reports not to be credible.  

Service separation examination report dated in January 1969 shows no relevant mouth, throat, abdominal, or viscera abnormalities, to include a hernia.  This medical record is highly probative as it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

Further, the Veteran has been unable to consistently report when his hernia was repaired, and has been inconsistent in his description of the type of hernia he had.  A June 1982 record reflects that the Veteran had a history of a hernia repair in 1975.  During treatment in May 1985, the Veteran reported that his previous surgeries included abdominal hernia repair, appendectomy, and vasectomy.  He reported that his only other hospitalizations had been for duodenal ulcer or peptic ulcer disease and pancreatitis roughly three years earlier.  His other history included prostatitis and recurring urinary tract infections, and he indicated that, outside of the peptic ulcer disease, he had no major medical problems.  An October 1991 record documents that the Veteran's medical history included a ventral hernia repair.  A record from an April 1992 hospitalization also documents that the Veteran's history included a ventral hernia repair.  A September 1994 record indicates that the Veteran's surgical history included hiatal hernia repair; however, an October 1994 record documents that the Veteran had a history of a ventral abdominal hernia repair and examination revealed some ventral abdominal well-healed incisions.   A record from a December 1994 hospitalization indicates that the Veteran's surgical history included surgery for hiatal hernia and, during his treatment in December 1994, the Veteran reported that he had hernia surgery in 1994.  In January 1995, the Veteran reported that he had had surgery for an abdominal wall hernia in the past.  A July 1995 cardiology consultation reports that the Veteran had hiatal hernia surgery in the 1960s.  During emergency room treatment in September 1995, the Veteran reported previous surgical repair of hiatal hernia.   A January 1996 emergency room record indicates that the Veteran had an abdominal wall scar from hiatal hernia repair.  In July 1996, the Veteran reported that his history included umbilical hernia repair.  A June 1998 record reflects that the Veteran had a history of surgery for hiatal hernia in 1979.  A January 1999 record reports that the Veteran had an abdominal hernia operation 28 years earlier.  In reporting his history of illnesses/surgeries in February 1999, the Veteran indicated that he was status post an appendectomy and hiatal hernia.  An August 1999 treatment record reports that the Veteran's history included a hiatal hernia reduction in 1979.  A February 2000 treatment record reports that the Veteran's history included a hernia reduction in 1972.  A March 2001 treatment record reports that the Veteran's history included a hernia repair in 1979.  

During a December 2001 VA examination, the Veteran reported that in 1965, in service, peptic ulcer disease and hiatal hernia were diagnosed, and he was operated on for the hiatal hernia.  During the October 2007 VA examination, the Veteran reported that he had a hernia repair in 1969.  In an April 2010 statement, the Veteran reported that he was diagnosed with a hiatal hernia at Whiting Field but it was never repaired until he was out of service.  During the November 2010 VA examination the Veteran reported hiatal hernia repair five years after discharge from service; however, when the examiner advised him that he could not find any record of a hiatal hernia repair, the Veteran indicated that perhaps it had been 15 years after service, and maybe it had been an abdominal hernia repair.  

The inconsistencies regarding the reported surgery and type of hernia repair damage the Veteran's credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Regarding his claimed ulcerative colitis, while the April 2010 statement may be interpreted as reporting a continuity of symptomatology since service, the Veteran has also, at times, indicated that his claimed ulcerative colitis began after service.  For example, in his October 2001 claim for service connection, he indicated that his colitis disability began in 1980.  The Veteran asserted that he was treated for stomach ulcers in service and, after separation from service, the stomach ulcers developed pancreatitis and later colitis.  An October 2007 VA examination report indicates that the date of onset of the Veteran's ulcerative colitis was 1984.  During a November 2010 VA examination, the Veteran reported that he was in his 30s when he was first told that he had colitis (and thus at some point after the mid-1970s) and indicated that he did not have colitis during service.  Because these assertions regarding post-service onset of colitis are inconsistent with the April 2010 statement that he had suffered with colitis for all of his adult life, to the extent that the April 2010 statement was intended to express a continuity of symptomatology since service, it is not credible.  See Madden, supra; Caluza, supra.  

In any event, service connection for a disorder of the esophagus or ulcerative colitis based on chronicity or continuity of symptomatology is not for consideration, as neither is a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1338.  Service connection on a direct basis, then, must be established by evidence of a nexus.  There is, however, no probative evidence of a nexus between either a disorder of the esophagus or ulcerative colitis and service.  

In April 2009, a VA examiner who had previously examined the Veteran in October 2007 responded to the question of whether there was any connection between the Veteran's dietary restrictions in service and his current gastrointestinal problems, including hiatal hernia and ulcerative colitis.  The examiner stated that she could not resolve this issue without resort to mere speculation.  She explained that the Veteran had a long-standing, extensive medical record documenting chronic inflammatory disease, scarred pylorus, and mild to moderate duodenitis and narrowing of the distal colon.  The VA examiner stated that the special diet referred to in October 1968 sounded like the "sippy diet" that had been used years ago for ulcer disease, but was no longer considered appropriate treatment.  

Because the April 2009 VA examiner was unable to provide an opinion without resort to mere speculation, the Veteran underwent a new VA examination in November 2010.  The VA examiner did not provide an etiological opinion regarding the Veteran's claimed hiatal hernia, apparently because she determined that a hernia was not present.  She did, however, summarize the evidence for a gastrointestinal disorder beginning in service, specifically, the October 1968 memorandum for commuted rations, reportedly for a type of diet to treat an ulcer.  The examiner observed that there were four normal medical examinations in the service record, dated in January 1965, March 1965, July 1966, and January 1969, with no abdominal complaints or findings.  She asked the Veteran whether he had colitis during service, to which he responded negatively, although he thought that the symptoms of epigastric pain he experienced in service were part of a generalized inflammation of his gastrointestinal tract which were then manifested by his ulcerative colitis.  The VA examiner observed that the Veteran's colitis was diagnosed by colonoscopy in 1985.  

The November 2010 VA examiner stated that she found no reasonable explanation against the possibility that the Veteran's current gastrointestinal disorder might be related to his service related condition other than the fact that the disorder, peptic ulcer, is very common, in up to 10 percent of the adult population.  She indicated that there was only one record to support the Veteran's claim regarding a peptic ulcer, the 1968 memorandum, but observed that there was a gap in the medical records during the 1970s, which interrupted the chain of medical evidence, and that, in 1985, the Veteran reported to a gastrointestinal consultant that his previous surgeries included abdominal hernia repair, appendectomy, and vasectomy and his only other hospitalizations had been for duodenal ulcer or peptic ulcer disease and pancreatitis roughly three years earlier, which would date his peptic ulcer disease symptoms to 1982.  

The examiner concluded that the specific information that was lacking to provide other than a speculative opinion was evidence that: (1) the Veteran did have a peptic ulcer during service (she observed that he could have had gastritis and epigastric pain, for example) and, (2) that the condition that he had in 1982 was a continuation of the symptoms he had in service (she observed that the record was silent on the period from his discharge from service to 1982).  The examiner added that there was no evidence that the Veteran had colitis in service and there was no evidence linking his treatment with a special diet in service with his subsequent diagnosis of colitis.  

The November 2010 opinion, which indicates that the examiner could not provide a nexus between the Veteran's gastrointestinal disorder and service without resorting to speculation, was based on review of the claims file, examination of the Veteran, and was supported by a rationale-specifically, the examiner identified the two types of evidence lacking to provide a non-speculative opinion and also explained that there was no evidence that the Veteran had colitis in service and there was no evidence linking his treatment with a special diet in service with his subsequent diagnosis of colitis.  

The examiner, who diagnosed peptic ulcer disease, appeared to focus on the evidence regarding whether or not peptic ulcer disease was related to service.  Nevertheless, the examination report notes that the Veteran was currently taking medication for his colitis, the examiner specifically asked the Veteran if he had colitis during service, and the examiner found that there was no evidence that the Veteran had colitis in service and there was no evidence linking his treatment with a special diet in service with his subsequent diagnosis of colitis.  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  Accordingly, to the extent that the November 2010 VA examiner determined that she could not provide a nexus between the Veteran's claimed ulcerative colitis and service, the opinion is adequate.  See Jones, supra.  Medical opinions that are speculative in nature do not provide a sufficient basis on which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

There is no other competent, probative (persuasive) opinion on the question of whether the Veteran's ulcerative colitis is related to service and the Veteran has not presented or identified any medical opinion that supports the claim for service connection for ulcerative colitis.

Regarding the claimed disorder of the esophagus, in July 2013, a VA examiner reviewed the claims file and opined that the Veteran's hiatal hernia, or residuals thereof, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained that review of the electronic claims file in VBMS showed that the service treatment records were silent regarding a hiatal hernia or any specific cause for a need for dietary restrictions, e.g., the Veteran could have needed dietary restrictions due to food allergies or intolerance such as lactose intolerance.  She continued, noting that, since there was no evidence for service-related hiatal hernia, one could not entertain causality or aggravation of ulcerative colitis due to hiatal hernia.  She observed that, according to the National Institutes of Health (NIH), "A hiatal hernia by itself rarely causes symptoms. Pain and discomfort are usually due to the reflux of gastric acid, air, or bile."  She noted that, on esophageal motility studies of January 1999, the Veteran was found to have normal sphincter pressures and no evidence that a hiatal hernia was causing reflux.  She added that review of the literature showed no association between hiatal hernias and the development of ulcerative colitis.  

The July 2013 VA examiner's opinion was based on silence in the service treatment records regarding a hiatal hernia or any specific cause for a need for dietary restrictions; however, the April 2009 VA examiner had previously opined that the in-service diet described by the Veteran sounded like the "sippy diet" used to treat ulcer disease.  Accordingly, in March 2014, the July 2013 VA examiner reviewed the claims file and provided an opinion as to whether any disorder of the esophagus present at any time since October 2001 (when the Veteran filed his claim for service connection), to include a hiatal hernia, GERD, esophagitis, and/or Barrett's esophagus began in service or was otherwise related to service, to include the Veteran's need for special dietary restrictions during service.  She opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained that review of the claims file showed that the service treatment records, as well as any medical records within one year of discharge from service, were silent regarding any disorders of the esophagus to include a hiatal hernia, GERD, esophagitis, and/or Barrett's esophagus.  She added that there was no history of esophageal disease during or within one year of discharge that could provide a nexus for the Veteran's hiatal hernia, Barrett's esophagus, or GERD that manifested more than 25 years after service, in the 1990s and later.  She noted that the service treatment records were silent regarding the nature of the Veteran's special diet during service but, even if the special diet were to be assumed to be a "sippy diet" used in the treatment of ulcer disease, referring to the stomach or duodenum as in peptic, gastric or duodenal ulcer disease, this would not provide any indication that the Veteran had any condition of the esophagus.

The March 2014 opinion is highly probative regarding the question of whether the Veteran has a disorder of the esophagus related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after review of the claims file and her opinion was supported by a clearly-stated rationale.  

As regards the VA examiner's statement that the Veteran's hiatal hernia, Barrett's esophagus, or GERD manifested more than 25 years after service, in the 1990s, this is essentially consistent with the evidence of record.  For example, a June 1982 radiology report notes that barium meal demonstrated a normal esophagus.  A July 1982 endoscopy revealed patchy hyperemia in the distal stomach and mild hyperemia in the lower esophagus, but a pathology report notes that esophagus biopsy was essentially normal.   During treatment in May 1985, the Veteran reported that his previous surgeries included abdominal hernia repair, appendectomy, and vasectomy and reported that his only other hospitalizations had been for duodenal ulcer or peptic ulcer disease and pancreatitis roughly three years earlier.  His other history included prostatitis and recurring urinary tract infections, and he indicated that, outside of the peptic ulcer disease, he had no major medical problems.  An October 1986, upper gastrointestinal endoscopy was obtained for a history of peptic ulcer disease and recent epigastric pain and distress.  The assessment was mild to moderate duodenitis with scarring but no active ulcer and otherwise unremarkable esophagus, stomach, and duodenum.  The impression in October 1991included atypical chest pain, likely musculoskeletal or gastrointestinal.  An April 1992 discharge summary reports that the Veteran had recurrent epigastric chest pain.  The discharge diagnosis was musculoskeletal chest pain.  

A July 1992 record includes an impression of probable esophageal spasm.  In March 1993, the Veteran presented to the emergency room with a complaint of epigastric pains.  The diagnosis included epigastric pain secondary to indigestion and history of colitis.  In July 1993, the Veteran presented to the emergency room with a complaint of chest pain.  The physician commented that his old records revealed cardiac catheterization approximately one year earlier which was normal and listed the Veteran's pain to be esophageal.  He opined that the Veteran most likely had esophageal spasm and/or gastritis/reflux esophagitis.  The diagnosis was acute chest pain, most likely esophageal spasm.  A February 1994 record reports that the Veteran had a history of esophageal reflux, for which he had intermittently used Pepcid.  The impression included chest pain, either musculoskeletal or reflux esophagitis, and history of reflux esophagitis.  

While the July 1982 endoscopy revealed mild hyperemia in the lower esophagus, pathology report noted that esophagus biopsy was essentially normal and the esophagus was described as unremarkable on an October 1986 upper gastrointestinal endoscopy.  While the October 1991 record indicates atypical chest pain which could be musculoskeletal or gastrointestinal, an esophageal disorder was not diagnosed, and the diagnosis in April 1992, when the Veteran described recurrent epigastric chest pain, was musculoskeletal chest pain.  The Veteran was diagnosed with a probable esophageal spasm in July 1992 and records dated in March and July 1993, respectively, reflect epigastric pain secondary to indigestion and indicate that the Veteran most likely had esophageal spasm and/or gastritis/reflux esophagitis.  These records indicate that the Veteran was found to have esophageal disorders less than 25 years after separation from service; however, these records are still dated over 20 years after separation from service and, consistent with the March 2014 VA examiner's opinion, demonstrate that the Veteran's esophageal disorder was manifested in the 1990s.  For all the foregoing reasons, the Board finds the March 2014 opinion to be adequate.  See Monzingo, supra.    

Thus, the only competent, probative opinion on the question of whether the Veteran's current disorder of the esophagus is related to service weighs against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.

In addition to the medical evidence, the Board has considered the Veteran's contention that he has a current disorder of the esophagus and/or ulcerative colitis related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current disorder of the esophagus and ulcerative colitis is beyond his competence.  Moreover, the question of etiology of these conditions is complex in nature.   Therefore, to the extent he has asserted that he has a disorder of the esophagus and ulcerative colitis related to service, the Board finds such assertions to be of little probative value, especially in relation to the November 2010 and March 2014 opinions, as the Veteran is not competent to opine on these complex medical questions.  

The Veteran claims that he has ulcerative colitis related to his disorder of the esophagus; however, service connection for a disorder of the esophagus has not been established, therefore, the claim for service connection for ulcerative colitis as secondary to a disorder of the esophagus must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.

For the reasons discussed above, the claims are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disorder of the esophagus, to include residuals of a hiatal hernia, is denied.  

Service connection for ulcerative colitis, to include as secondary to a disorder of the esophagus, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


